UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Blink Technologies, Inc. (Exact name of registrant as specified in Charter) ePunk, Inc. (Former name, former address and former fiscal year, if changed since last report) Nevada 000-53564 26-1395403 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5536 S. Ft. Apache #102 Las Vegas, NV 89148 (Address of Principal Executive Offices) (949) 903-9144 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. At May 10, 2014 the registrant had outstanding 19,950,602 shares of common stock, $.0001 par value per share. The registrant’s common stock is listed under the symbol “PUNK.PK”. Blink Technologies, Inc. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and September 30, 2012 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statement of Stockholders’ Deficit for Six Months ended March 31, 2013 (Unaudited) and the Year Ended September 31, 2012 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended March 31, 2013 and 2012 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4. Control and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 6. Exhibits 23 Signatures 24 2 Item 1. Financial Statements. Blink Technologies, Inc. (fka ePunk, Inc.) Condensed Consolidated Balance Sheets March 31, September 30, (Unaudited) ASSETS Current assets: Cash $ $ Other current assets Assets from discontinued operations (Note B) Total current assets Assets from discontinued operations Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accrued interest (Note C) Convertible notes payable (Note C) Promissory note (Note C) Liabilities from discontinued operations Total current liabilities Total liabilities Commitments and contingencies (Note D) Stockholders' deficit (Note E): Preferred stock, $0.0001 par value; 25,000,000 shares authorized; none issued and outstanding at March 31, 2013 and September 30, 2012 - - Common stock, $0.0001 par value; 200,000,000 shares authorized; issued and outstanding 46,160,602 and 46,003,671 at March 31, 2013 and September 30, 2012, respectively Deferred stock compensation - ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholder's deficit $ $ The accompanying unaudited notes are an integral part of these financial statements 3 Blink Technologies, Inc. (fka ePunk, Inc.) Condensed Consolidated Statements of Operations (Unaudited) For the Three and Six Months Ended March 31, 2013 and 2012 Three Months Ended Six Months Ended March 31, March 31, Net sales $
